DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/05/2022, has been entered. Claims 8 and 17 are amended, no claims are cancelled, and no claims are newly added. Accordingly, claims 1-20 remain pending and considered in this Office Action.
Applicant’s amendment to claims 8 and 17 have obviated the previously set forth claim objection and 112b rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Luccarelli et al. (U.S. 2014/0373754 A1) in view of Fisher et al. (U.S. 6,323,268).
Regarding claim 1, Luccarelli et al. (hereinafter “Luccarelli”) teaches an asphalt composition containing little to no VOCs (Paragraphs 0020-0022 and 0027) that includes an asphalt material and solvents (Paragraphs 0030-0032; meeting claimed organic VOC solvents, see “low- or no-VOC”) as well as surfactants, clay, fibers, technical and/or functional fillers (Paragraph 0028) as well as a wet surface adhesion additive (Paragraph 0038). Notably, Luccarelli lists amino-methyoxysilane (Paragraph 0038), which is an alkoxysilane, as a suitable additive.
Compellingly, the wet surface adhesion additive increases adhesion of the composition to wet surfaces and was found to displace water (Paragraph 0038). 
Luccarelli fails to teach that the wet surface adhesion additive is a volatile methylated siloxane. However, the ordinarily skilled artisan would find it obvious to select other wet surface adhesion additives that displace, repel, and/or resist water.
Fisher et al. (hereinafter “Fisher”) teaches an organosilicon water repellent composition that includes alkoxysilanes and volatile methyl siloxanes (Abstract, Col. 3 lines 20-39, and Col. 4 lines 13-62). Specifically, Fisher teaches various volatile methyl siloxanes including linear volatile methyl siloxane, cyclic volatile methyl siloxanes, and branched methyl siloxanes that wherein octamethylcyclotetrasiloxane is expressly listed (Col. 4 line 47 and Col. 5 lines 31-33).  Also, Fisher teaches that the materials are commercially available (Col. 4 lines 61-62). Importantly, Fisher teaches at Col. 1 lines 64 to Col. 2 line 19, that the invention is directed to low VOC penetrating water repellent compositions for use on inorganic building materials.
Additionally, Fisher teaches the inclusion of a solvent such as a Stoddard solvent (Col. 5 line 29). Moreover, Fisher teaches that the solvent can also consist of one or more of the various methyl siloxanes especially octamethylcyclotetrasiloxane (Col. 5 lines 31-33).
In the interest of compact prosecution, Luccarelli and Fisher are analogous art as they are both in the same field of endeavor and seek to solve the problem of water repellency/resistance for materials in the construction industries (Luccarelli Paragraphs 0001-0004 and Fisher Col 1 lines 18-25) while having reduced or low VOCs.
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to substitute Fisher’s volatile methyl siloxane in place of Luccarelli’s amino-methoxysilane wet surface adhesion additive so as to allow the asphalt composition to displace, repel, and/or resist water while remaining environmentally safe and having enhanced performance as desired by Luccarelli (Paragraphs 0012 and 0013). The substituted components of Fisher’s volatile methyl siloxane and Luccarelli’s amino-methoxysilane were available and known in the art to dispel or resist water. Moreover, the ordinarily skilled artisan could and would substitute Fisher’s volatile methyl siloxane for Luccarelli’s amino-methoxysilane to predictably achieved water resistance/repellency while remaining environmentally safe by having reduced or low VOCs.
Regarding claim 2, Luccarelli and Fisher teach the composition as applied to claim 1 above and Luccarelli teaches that the asphalt material is included in an amount of 65 to 70 percent in relation to solvent (Paragraphs 0020 and 0048) and that clay is include in an amount of 10.9 to about 13.3% by weight (Paragraph 0048), about 1.4 to about 1.7% surfactant (Paragraph 0048), and fibers in an amount of up to about 5% (Paragraph 0049).
Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various materials in the composition can be adjusted alongside of the other components (Paragraph 0043).
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).
Luccarelli does not teach or suggest any detrimental effects of increasing the amount of the wet surface adhesion additive. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the amounts of the wet surface adhesion additive/Fisher’s volatile methyl siloxane as well as Fisher’s solvent so as to achieve the desired blend necessary for the final construction product.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-30% volatile methylated siloxane and 10-50% fillers, additives, and organic VOC solvents overlaps Fisher’s disclosed range of 0.1 to 50 percent volatile methyl siloxane and solvent. In other words, the range of 15-80% (combination of volatile methylated siloxane and fillers, additives, and solvents) overlaps Fisher’s disclosed range of 0.1 to 50 percent volatile methyl siloxane. Additionally, Luccarelli’s disclosed ranges for the clay, surfactant, and fibers contribute an additional range of 12.3 to 20% which would effectively disclose the range of all the elements to be from 12.4 to 70%.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Luccarelli and Fisher teach the composition as applied to claim 2 above and Luccarelli further teaches the inclusion of fibers (Paragraphs 0041) which are described to “build viscosity” which is interpreted to function as a thickener and meet the broadest reasonable interpretation of the claimed ‘thickeners’. Notably, functional fillers such as silica sand and lime dust may be included (Paragraph 0040) which also would function as a thickener.
Regarding claim 4, Luccarelli and Fisher teach the composition as applied to claim 2 above Fisher further teaches the inclusion a Stoddard solvent (Col. 5 lines 28-30).
Regarding claim 5, Luccarelli and Fisher teach the composition as applied to claim 2 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33).
Regarding claim 6, Luccarelli and Fisher teach the composition as applied to claim 5 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 30. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-30 absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Luccarelli and Fisher teach the composition as applied to claim 1 above but are silent to the amount of VOC in grams/liter (g/l). 
However, Luccarelli teaches that the composition is tested using the EPA 24 method which is also taught by the Applicant (see Paragraph 0009 of the instant specification). Luccarelli’s compositions possess VOC contents (Paragraph 0061) of 0.58 and 0.24%, which Luccarelli considers to be “VOC-free”. However, the person of ordinary skill in the art would understand that a VOC content of 0.58% and 0.24% is a non-zero amount. In view of the substantial similar product resulting from the simple substitution of Fisher’s wet surface adhesion additive for Luccarelli’s wet surface adhesion additive, there is a reasonable presumption that the modified product of Luccarelli and Fisher would possess a VOC composition of 10-150 g/L absent evidence to the contrary or a showing that 10-150 g/L VOC content is unexpected. Luccarelli does establish that there are some VOCs present due to the non-zero percentage reported from the EPA 24 testing protocol.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980). 
Regarding claim 8, Luccarelli and Fisher teach the composition as applied to claim 1 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33) which meets the claimed “cyclic octamethylcyclotetrasiloxane”. In the interest of the clarity of the record, reference is made to the claim objection which explains that ‘cyclic’ is redundant because the nomenclature describes the structure. As such, ‘octamethylcyclotetrasiloxane’ is already cyclic by nature.
Regarding claim 9, Luccarelli and Fisher teach the composition as applied to claim 1 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 60. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-60 absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 10 and 11, Luccarelli and Fisher teach the composition as applied to claim 1 above and Luccarelli teaches that the asphalt may be air-blown or non-air blown (Paragraph 0029).
Regarding claim 12, Luccarelli and Fisher teach the composition as applied to 8 above and Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various materials in the composition can be adjusted alongside of the other components (Paragraph 0043).
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).
Luccarelli does not teach or suggest any detrimental effects of increasing the amount of the wet surface adhesion additive. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the amounts of the wet surface adhesion additive (i.e. Fisher’s volatile methyl siloxane as well as Fisher’s solvent) so as to achieve the desired blend necessary for the final construction product.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-20% volatile methylated siloxane lies within Fisher’s disclosed range. Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the claimed range has not been shown to be critical or product unexpected results.
Regarding claim 13, Luccarelli and Fisher teach the composition as applied to claim 12 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33).
Regarding claim 14, Luccarelli teaches an asphalt composition (meeting claimed preamble “asphalt cut back intermediate composition”) containing little to no VOCs (Paragraphs 0020-0022 and 0027) that includes an asphalt material and solvents (Paragraphs 0030-0032; meeting claimed organic VOC solvents, see “low- or no-VOC”) as well as surfactants, clay, fibers, technical and/or functional fillers (Paragraph 0028) as well as a wet surface adhesion additive (Paragraph 0038). Notably, Luccarelli lists amino-methyoxysilane (Paragraph 0038), which is an alkoxysilane, as a suitable additive.
Compellingly, the wet surface adhesion additive increases adhesion of the composition to wet surfaces and was found to displace water (Paragraph 0038). 
Luccarelli fails to teach that the wet surface adhesion additive is a volatile methylated siloxane. However, the ordinarily skilled artisan would find it obvious to select other wet surface adhesion additives that displace, repel, and/or resist water.
Fisher teaches an organosilicon water repellent composition that includes alkoxysilanes and volatile methyl siloxanes (Abstract, Col. 3 lines 20-39, and Col. 4 lines 13-62). Specifically, Fisher teaches various volatile methyl siloxanes including linear volatile methyl siloxane, cyclic volatile methyl siloxanes, and branched methyl siloxanes that wherein octamethylcyclotetrasiloxane is expressly listed (Col. 4 line 47 and Col. 5 lines 31-33).  Also, Fisher teaches that the materials are commercially available (Col. 4 lines 61-62). Importantly, Fisher teaches at Col. 1 lines 64 to Col. 2 line 19, that the invention is directed to low VOC penetrating water repellent compositions for use on inorganic building materials.
Additionally, Fisher teaches the inclusion of a solvent such as a Stoddard solvent (Col. 5 line 29). Moreover, Fisher teaches that the solvent can also consist of one or more of the various methyl siloxanes especially octamethylcyclotetrasiloxane (Col. 5 lines 31-33).
In the interest of compact prosecution, Luccarelli and Fisher are analogous art as they are both in the same field of endeavor and seek to solve the problem of water repellency/resistance for materials in the construction industries (Luccarelli Paragraphs 0001-0004 and Fisher Col 1 lines 18-25) while having reduced or low VOCs.
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to substitute Fisher’s volatile methyl siloxane in place of Luccarelli’s amino-methoxysilane wet surface adhesion additive so as to allow the asphalt composition to displace, repel, and/or resist water while remaining environmentally safe and having enhanced performance as desired by Luccarelli (Paragraphs 0012 and 0013). The substituted components of Fisher’s volatile methyl siloxane and Luccarelli’s amino-methoxysilane were available and known in the art to dispel or resist water. Moreover, the ordinarily skilled artisan could and would substitute Fisher’s volatile methyl siloxane for Luccarelli’s amino-methoxysilane to predictably achieved water resistance/repellency while remaining environmentally safe by having reduced or low VOCs.
However, both Luccarelli and Fisher are silent to the amount of VOC in grams/liter (g/l). 
Despite being silent to the quantification of VOC in grams/liter, Luccarelli teaches that the composition is tested using the EPA 24 method which is also taught by the Applicant (see Paragraph 0009 of the instant specification). Luccarelli’s compositions possess VOC contents (Paragraph 0061) of 0.58 and 0.24%, which Luccarelli considers to be “VOC-free”. However, the person of ordinary skill in the art would understand that a VOC content of 0.58% and 0.24% is a non-zero amount. In view of the substantial similar product resulting from the simple substitution of Fisher’s wet surface adhesion additive for Luccarelli’s wet surface adhesion additive, there is a reasonable presumption that the modified product of Luccarelli and Fisher would possess a VOC composition of 10-150 g/L absent evidence to the contrary or a showing that 10-150 g/L VOC content is unexpected. Luccarelli does establish that there are some VOCs present due to the non-zero percentage reported from the EPA 24 testing protocol.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Regarding claim 15, Luccarelli and Fisher teach the composition as applied to claim 1 above and Luccarelli teaches that the asphalt material is included in an amount of 65 to 70 percent in relation to solvent (Paragraphs 0020 and 0048) and that clay is include in an amount of 10.9 to about 13.3% by weight (Paragraph 0048), about 1.4 to about 1.7% surfactant (Paragraph 0048), and fibers in an amount of up to about 5% (Paragraph 0049).
Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various materials in the composition can be adjusted alongside of the other components (Paragraph 0043).
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).
Luccarelli does not teach or suggest any detrimental effects of increasing the amount of the wet surface adhesion additive. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the amounts of the wet surface adhesion additive (i.e. Fisher’s volatile methyl siloxane as well as Fisher’s solvent) so as to achieve the desired blend necessary for the final construction product.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-30% volatile methylated siloxane lies within Fisher’s disclosed range. Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the claimed range has not been shown to be critical or product unexpected results.
Regarding claim 16, Luccarelli and Fisher teach the composition as applied to claim 14 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 30. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-30 absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 17, Luccarelli and Fisher teach the composition as applied to claim 1 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33) which meets the claimed “cyclic octamethylcyclotetrasiloxane”. In the interest of the clarity of the record, reference is made to the claim objection which explains that ‘cyclic’ is redundant because the nomenclature describes the structure. As such, ‘octamethylcyclotetrasiloxane’ is already cyclic by nature.
Regarding claim 18, Luccarelli and Fisher teach the composition as applied to claim 14 above but Luccarelli and Fisher fail to teach that the asphalt material has a penetration grade of about 0.5 to 60. 
However, Applicant’s specification utilizes a PG 64-22 asphalt (Paragraph 0018 of the instant specification). Notably, Luccarelli utilizes a PG 64-22 performance grade asphalt (Paragraphs 0029 and 0047).
In view of the substantial similarity of the performance graded asphalts, it is prima facie taken that Luccarelli’s PG 64-22 asphalt would possess a penetration grade of 05.-60 absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 19, Luccarelli and Fisher teach the composition as applied to 8 above and Luccarelli only teaches the inclusion of 0.5% of the wet surface adhesion additive (Paragraph 0049). However, Luccarelli teaches that the preferred ranges of the various materials in the composition can be adjusted alongside of the other components (Paragraph 0043).
Fisher teaches that the volatile methyl siloxane and solvent (note: Stoddard VOC solvent) should be included in 0-70 percent by weight, preferably 0.1 to 50 percent (Col. 7 lines 7-8).
Luccarelli does not teach or suggest any detrimental effects of increasing the amount of the wet surface adhesion additive. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the amounts of the wet surface adhesion additive (i.e. Fisher’s volatile methyl siloxane as well as Fisher’s solvent) so as to achieve the desired blend necessary for the final construction product.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of 5-20% volatile methylated siloxane lies within Fisher’s disclosed range. Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the claimed range has not been shown to be critical or product unexpected results.
Regarding claim 20, Luccarelli and Fisher teach the composition as applied to claim 14 above and Fisher further teaches the inclusion of octamethylcyclotetrasiloxane (Col. 4 line 47 and Col. 5 lines 31-33).
Response to Arguments
Applicant's arguments, filed 07/05/2022, have been fully considered but they are not persuasive.
With regard to Applicant’s “Summary of the Examiner’s Argument”, it is noted that it does not capture the premise of the rejection as it has been articulated. Applicant continues to insist that silanes and siloxanes are different, a point which Examiner has repeatedly acknowledged and agreed that silanes and siloxanes are different (see opening sentence of Item 15 of the Non-Final mailed 01/05/2022). The fact that silanes and siloxanes are different does not mean that they are not substitutable.
Applicant appears to misunderstand or ignore the repeated rationale of the rejection by asserting that the Examiner has relied upon ‘functional equivalency’ of silanes and siloxanes. There is no mention of equivalency in the rejection of record. To the contrary, the rejection is predicated on simple substitution of Luccarelli’s wet surface adhesion additive (i.e. amino-methoxysilane to displace/repel water) for Fisher’s octamethylcyclotetrasiloxane which is also used to repel water. Put another way and merely rephrasing: Luccarelli teaches the inclusion of a wet surface adhesion additive that is found to displace water (Paragraph 0038) and Fisher teaches an organosilicon water repellent composition (emphasis respectfully added for convenience of reader(s)). 
Examiner has repeatedly explained (see Item 16 of Non-Final mailed 01/05/2022 as well as Final Rejection mailed 12/14/2019 at the top of Page 4) that “Fisher teaches at Col. 1 line 64 to Col. 2 line 19 that the invention is directed to low VOC penetrating water repellent compositions for use on inorganic building materials” and the action further explained how Luccarelli and Fisher are analogous art in the same field of endeavor and both seek to solve the problem of water repellency/resistance for materials in the construction industries (Luccarelli Paragraphs 0001-0004 and Fisher Col. 1 lines 18-25) while having reduced or low VOCs.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to Applicant’s argument that “the question that should have been asked is, “what components one must use in conjunction with Luccarelli to address the high-VOC asphalt problem identified by the present invention”, Examiner disagrees and again refers Applicant back to the comments/arguments/citations regarding the standard for analogous art MPEP 2141.01(a): "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Examiner respectfully maintains that the combination of Luccarelli and Fisher is proper for the reasons of record. An excerpt of the rejection is reproduced here (from Page 6 of the Non-Final and Approximately Page 3 to Page 4 of this action): 
“In the interest of compact prosecution, Luccarelli and Fisher are analogous art as they are both in the same field of endeavor and seek to solve the problem of water repellency/resistance for materials in the construction industries (Luccarelli Paragraphs 0001-0004 and Fisher Col 1 lines 18-25) while having reduced or low VOCs.
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to substitute Fisher’s volatile methyl siloxane in place of Luccarelli’s amino-methoxysilane wet surface adhesion additive so as to allow the asphalt composition to displace, repel, and/or resist water while remaining environmentally safe and having enhanced performance as desired by Luccarelli (Paragraphs 0012 and 0013). The substituted components of Fisher’s volatile methyl siloxane and Luccarelli’s amino-methoxysilane were available and known in the art to dispel or resist water. Moreover, the ordinarily skilled artisan could and would substitute Fisher’s volatile methyl siloxane for Luccarelli’s amino-methoxysilane to predictably achieved water resistance/repellency while remaining environmentally safe by having reduced or low VOCs.”
In response to applicant's argument that Fisher teaches away from Luccarelli because Fisher uses the word ‘volatile’, Examiner respectfully disagrees and maintains that Fisher does not teach away from Luccarelli because Fisher does not use or otherwise recommend high VOC materials which would contradict Luccarelli’s- as well as Fisher’s-own goal of low VOC material(s). Examiner further notes that Applicant uses the very same component (octamethylcyclotetrasiloxane, dependent claim 5) as Fisher.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738